ACCEPTED
                                                                                      06-15-00091-CV
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                11/24/2015 9:43:46 AM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK

                                 NO. 06-15-00091-CV

                                                                    FILED IN
                                                             6th COURT OF APPEALS
                                                               TEXARKANA, TEXAS
                                                             11/24/2015 9:43:46 AM
                                                                  DEBBIE AUTREY
                           IN THE SIXTH COURT OF     APPEALS          Clerk

                                TEXARKANA, TEXAS




                 ON APPEAL FROM THE COUNTY COURT AT LAW

                              PANOLA COUNTY, TEXAS

                            TRIAL COURT NUMBER 2013-457



                            BRAMMER PETROLEUM, INC.,

                                    APPELLANT

                                         v.
        BAGLEY MINERALS, L.P., BILLY MCFADDEN AND ARTHUR
                           MCFADDEN,
                           APPELLEES

                JOINT MOTION TO EXTEND TIME TO FILE BRIEFS


         In accordance with Texas Rules of Appellate Procedure 10.5 and 38.6(d),

Appellant Brammer Petroleum, Inc. and Appellees Bagley Minerals, L.P., Billy

McFadden and Arthur McFadden (collectively referred to herein as “the Parties”)

file this Joint Motion for Extension of Time to File Briefs as follows:

 
HOULITIGATION:1438938.1                   1
 




                                             I.

         Appellant’s Brief is currently due on or before December 23, 2015.

         Appellant request an extension of the deadline to file its brief. If granted,

    that would make Appellant’s Brief due on or before Friday, January 22, 2016.

    This is Appellant’s first requested extension of its briefing deadline.

         Following the Rules thereafter, Appellee’s Brief would then be due on

    February 22, 2016 and any Reply Brief by Appellant would be due on March 14,

    2016.

                                             II.

         Appellant Brammer Petroleum, Inc. requests this extension because its

appellate counsel is preparing for 3-4 day jury trial in Cause No. 2013-36621A

styled Lawsky v. SureTec Insurance Co., in the 61st District Court of Harris

County set for trial on December 7, 2015.             Further, a significant portion of

Appellee’s response time would fall during the holidays.            All counsel for the

Parties need this extension due to the press of numerous other business and

litigation matters. Allowing Appellees an extension on its brief would provide for

a single briefing schedule.

                                            III.

         The parties have conferred, and Appellees do not oppose and join in the

    requested extension.


 
HOULITIGATION:1438938.1                       2
 




                                          IV.

         The Court may grant an extension of time to file a brief under the authority

of Texas Rule of Appellate Procedure 10.5(b). Because this is an unopposed joint

motion to extend time to file a brief, it may be determined by the Court without

waiting the 10-day submission delay. See Tex. R. App. P. 10.3(a)(1)-(2).

          WHEREFORE, Appellees request an extension for filing their briefs,

    making the Appellees’ Briefs due on or before January 22, 2016.

                                        Respectfully submitted,

                                        /s/ Konor Cormier
                                        Konor A. Cormier
                                        State Bar No. 24040731
                                        MehaffyWeber, P.C.
                                        One Allen Center
                                        500 Dallas, Suite 1200
                                        Houston, Texas 77002
                                        Phone: (713) 655-1200
                                        Facsimile: (713) 655-0222
                                        Counsel for Appellant Brammer Petroleum,
                                        Inc.  




 
HOULITIGATION:1438938.1                    3
 




                                          /s/ J. Don Westbrook
                                          J. Don Westbrook
                                          State Bar No. 24040731
                                          Coghlan Crowson
                                          1127 Judson Road
                                          Suite 211
                                          Longview, TX 75601
                                          Phone: (903) 758-5543
                                          Facsimile: (903) 753-6989
                                          Counsel for Appellees  
                                           
                              CERTIFICATE OF SERVICE
          I hereby certify that on November 24th, 2015, a true and correct copy of
    this Motion was served in accordance with the Texas Rules of Appellate
    Procedure by electronic filing and/or first-class U.S. mail to all known counsel of
    record.


                                          /s/ Konor Cormier




 
HOULITIGATION:1438938.1                     4